

114 S2552 IS: Interstate Threats Clarification Act of 2016
U.S. Senate
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2552IN THE SENATE OF THE UNITED STATESFebruary 11, 2016Mrs. Feinstein (for herself, Mr. Durbin, Mr. Whitehouse, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 875(c) of title 18, United States Code, to include an intent requirement.
	
 1.Short titleThis Act may be cited as the Interstate Threats Clarification Act of 2016. 2.Interstate communicationsSection 875(c) of title 18, United States Code, is amended—
 (a)by inserting (1) before Whoever; (b)in paragraph (1), as so designated, by striking in interstate or foreign commerce and inserting , using the mail or any facility or means of interstate or foreign commerce,; and
 (c)by adding at the end the following:  (2)For purposes of an offense under this subsection, the Government shall prove that the defendant intended, had knowledge, or recklessly disregarded the risk, that the communication would be reasonably interpreted as a threat..